Citation Nr: 0513466	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected type II diabetes mellitus associated with 
herbicide exposure, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased initial disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which granted service connection 
for type II diabetes mellitus associated with herbicide 
exposure and assigned a 20 percent disability rating, 
bilateral peripheral neuropathy (10 percent for each lower 
extremity) and PTSD (30 percent).  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in March 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

Matters not on appeal

In the veteran's July 2003 substantive appeal (VA Form 9), he 
indicated that his was having trouble with his hearing, back 
and hips, and that he was coughing frequently.  The veteran 
appears to be raising claims of entitlement to service 
connection for these problems.  Those issues have not yet 
been addressed by the RO, and they are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

In May 2004, the veteran submitted a claim for entitlement to 
service connection for erectile dysfunction, claimed as 
secondary to service-connected type II diabetes mellitus.  He 
also claimed entitlement to special monthly compensation.  In 
a May 2004 rating decision, the RO granted service connection 
for erectile dysfunction and assigned a noncompensable (zero 
percent) disability rating.  The RO also granted entitlement 
to special monthly compensation based on loss of use of a 
creative organ.  Two other issues, entitlement to service 
connection for a left knee condition and whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a right knee condition, 
were denied in a June 2004 rating decision.  To the Board's 
knowledge, the veteran has not disagreed with any of those 
decisions and they are therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to increased initial 
disability ratings for service-connected type II diabetes 
mellitus, bilateral peripheral neuropathy of the lower 
extremities and PTSD.  



Reasons for Remand

VA examination 

The veteran indicated in his April 2003 notice of 
disagreement and his July 2003 substantive appeal (VA Form 9) 
that his service-connected disabilities have increased in 
severity since his last VA examinations, which were in 
September 2002 and October 2002.  Moreover, based on the 
veteran's March 2005 hearing personal hearing testimony and 
recent VA outpatient treatment records, there is some 
indication that neuropathy of the bilateral upper extremities 
may be present as a result of the veteran's service-connected 
type II diabetes mellitus.  Examinations to assess the 
severity of the veteran's service-connected disabilities must 
be accomplished.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Private treatment records

The veteran submitted a signed release to the RO to obtain 
treatment records from W.D.R., M.D.  A response was received 
from Dr. W.D.R.'s office in October 2002, indicating that the 
veteran's records would be released for a fee.  The RO had 
already notified Dr. W.D.R.'s office that the RO was not 
responsible for these fees.  However, it does not appear from 
the claims folder that the veteran has been notified that 
these records were not obtained by VA.

Additionally, H.M.M., M.D., S.C. submitted his own release 
form to the RO to be completed by the veteran for the release 
of treatment records.  The RO should inform the veteran that 
this release must be signed.  The veteran should also be 
informed that it his responsibility to cooperate fully with 
VA.  See 38 C.F.R. § 3.159 (c)(1) (i.) and (ii).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should inform the veteran that  
records have not been received from Dr. 
W.D.R. and that Dr. H.M.M. requires that 
his own release form be signed.  The 
veteran should be specifically instructed 
as to the relative responsibilities of VA 
and himself in obtaining evidence.

2.  The RO should make arrangements for 
the veteran to be examined for the 
purpose of addressing the current 
severity of the veteran's type II 
diabetes mellitus, bilateral peripheral 
neuropathy of the lower extremities and 
PTSD.  The veteran's VA claims folder, 
including a copy of this REMAND, must be 
made available to the examiners.  The 
physical examiner should ascertain if 
there is any bilateral upper extremity 
peripheral neuropathy, and, if so, 
whether such is attributed to the 
veteran's service-connected type II 
diabetes mellitus.  Reports of the 
examinations should be associated with 
the veteran's VA claims folder.

3.  After accomplishing any additional 
development it deems to be necessary, VBA 
should adjudicate the veteran's claims, 
to include consideration of recent VA 
outpatient treatment records which were 
associated with the claims folder in 
March 2005.  If these claims remain 
denied, in whole or in part, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




